internal_revenue_service index number number release date cc dom p si plr-106840-99 legend x dear this responds to your date letter on behalf of your client x in which you request a ruling whether x is liable for the tax imposed by sec_4081 of the internal_revenue_code on the sale or removal of racing fuels or from x’s blending facility x operates a facility where it produces fuel that is used in race vehicles at race tracks throughout the world the facility is not within the bulk_transfer_terminal_system ingredients in x’s fuels include finished gasoline gasoline_blendstocks and other liquids that are not taxable_fuel racing fuels are fuels that have an octane rating of or higher and that contain between gram of lead per gallon to grams of lead per gallon these fuels do not have detergent additives that the environmental protection agency epa requires for gasoline also these fuels do not meet the astm specification d for gasoline the vehicles in which these fuels are used generally are not eligible to be registered for highway use in any state these fuels are not diesel_fuel kerosene or a gasoline blendstock racing fuels are fuels that are unleaded and meet the astm specification d for gasoline as well epa requirements for gasoline although most of racing fuels are sold for use in race vehicles that are not registered for highway use the fuels are available for consumer use in registered highway vehicles racing fuels contain greater than percent methanol this methanol is produced from natural_gas these fuels do not meet the astm specification d for gasoline sec_4081 imposes a tax on certain removals entries and sales of taxable_fuel under sec_48_4081-3 of the manufacturers and retailers excise_tax regulations tax is imposed on the removal or sale of blended taxable_fuel by the blender thereof the blender is liable for this tax sec_48_4081-1 provides that blended taxable_fuel generally means any taxable_fuel that is produced outside the bulk_transfer_terminal_system by mixing taxable_fuel with respect to which tax has been imposed under sec_4081 and any other liquid on which tax has not been imposed under sec_4081 sec_4083 provides that taxable_fuel means gasoline diesel_fuel and kerosene sec_48_4081-1 provides that gasoline means finished gasoline and gasoline_blendstocks sec_48_4081-1 provides that finished gasoline means all products that are commonly or commercially known or sold as gasoline and are suitable for use as a motor fuel other than products that have an astm octane number of less than as determined by the motor method sec_48_4081-1 lists the products that are considered gasoline_blendstocks sec_4041 imposes a tax on any liquid other than gas oil fuel oil or any product taxable under sec_4081 that is sold for use or used as a fuel in a motor_vehicle or motorboat sec_4041 provides a special rate_of_tax under sec_4041 for partially exempt methanol or ethanol fuels these fuels are liquids at least percent of which consists of methanol ethanol or other alcohol produced from natural_gas under sec_48_4041-5 the seller is liable for the tax imposed by sec_4041 if the seller delivers the fuel into the fuel supply tank of a motor_vehicle or motorboat or delivers the fuel into a bulk supply tank and the buyer furnishes the seller by the time of sale a written_statement that the entire quantity of fuel will be used for a taxable purpose u s c prohibits the sale of gasoline for use as fuel in a motor_vehicle if the gasoline does not contain additives to prevent the accumulation of deposits in engines or if the gasoline contains lead subsection l or contains lead or lead additives subsection n for this purpose motor_vehicle means any self-propelled vehicle designed for transporting persons or property on a street or highway in 911_f2d_1036 5th cir the court held that particular petroleum products were commonly or commercially known or sold as gasoline for purposes of a regulation of the environmental protection agency the court based its holding on the fact that the products met the astm specification for gasoline however the court also noted that as the specification itself admits the specification does not necessarily include all types of gasoline that are satisfactory for automotive engines nor does it necessarily exclude gasolines that may perform unsatisfactorily racing fuels do not meet the astm specification for gasoline in addition these fuels contain lead and do not meet other prescribed standards for gasoline that is commercially sold for use in registered highway vehicles thus racing fuels are not gasoline racing fuels meet the astm specification for gasoline in addition they are used as a fuel in registered highway vehicles thus racing fuels are gasoline racing fuels do not meet the astm specification for gasoline also they are described as a special_motor_fuel in sec_4041 thus racing fuels are not gasoline accordingly x is not liable for the tax imposed by sec_4081 on the sale or removal of racing fuels or because the products are not gasoline diesel_fuel or kerosene x would be liable for the tax imposed by sec_4041 on its sale of the fuels only if it delivered the fuels into the fuel supply tank of a motor_vehicle or motorboat or if it delivered the fuels into its buyer’s bulk tanks and its buyer furnishes x by the time of sale a written_statement that the entire quantity of fuel will be used for a taxable purpose because racing fuels are gasoline x is liable for the tax imposed by sec_4081 on its sale or removal of the fuel this ruling is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by _________________________ richard a kocak chief branch enclosures copy of this letter copy for sec_6110 purposes
